Citation Nr: 9935186	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago Illinois, which denied the veteran's 
claim for an evaluation in excess of 50 percent for his 
service-connected PTSD.  In May 1999, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDING OF FACT

Symptomatology associated with the veteran's PTSD is 
productive of no more than considerable social and 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to symptoms which include 
sleeplessness, irritability, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  

An April 1995 rating decision granted service connection for 
PTSD and assigned a 50 percent evaluation, effective from May 
1994.  The veteran filed a claim in June 1997 in which he 
indicated that his PTSD had worsened, thereby requesting an 
increased disability evaluation.  The RO determined that the 
veteran's PTSD was no more than 50 percent disabling, and 
this appeal ensued.  

In denying the veteran's claim, the RO considered a report 
from a VA psychiatric examination performed in August 1997.  
The examiner noted that the veteran had not been hospitalized 
for any emotional problems since his last rating examination.  
During the interview, the veteran reported that he was 
employed and lived with his wife and three children.  He 
described his social life as "messed up," but did not 
elaborate.  He said that he attended group therapy weekly and 
individual therapy every other week.  He explained that rain 
would trigger intrusive thoughts about being back in Vietnam.  
He also reported nightmares about Vietnam.  He said that he 
had trouble sleeping and would often be unable to fall asleep 
until 2:00 or 3:00 a.m.  He related a recent incident where a 
coworker was wearing a hat which reminded him of Vietnam, 
which the coworker removed at the veteran's request.  The 
veteran told the examiner that his memories about Vietnam 
made him angry, and that he did not know what to do.  The 
veteran also disclosed that he was afraid of becoming 
violent.  He said that he had exploded on the morning prior 
to the examination after his wife had remonstrated him for 
the way he had spoken to their child.  The veteran also 
described difficulty concentrating.  He said that he was 
always "on the look out" and always "on guard."  He stated 
that he was particularly bothered by gunfire and any 
situation which may possibly result in a confrontation.  He 
said that he tended to avoid people out of fear of becoming 
violent.  He disclosed that his wife complained that he was 
cold.  He reported feeling insecure, guilty, angry, 
disgruntled, rageful and as if he wanted to cry.  Based on 
this interview, the examiner concluded with a diagnosis of 
PTSD.  

The RO also reviewed VA outpatient treatment reports dated in 
April and September 1997.  An entry dated in April 1997 noted 
the veteran's statement that he had recently noticed 
increased symptoms following a disagreement he and his wife 
had over certain rules for their sixteen-year-old son.  The 
veteran stated that he did not go to work for the past two 
days, but felt calm enough to return to work on the following 
day.  He spoke at length about the conflicts in the family 
and his obligation to remain in the home and raise his 
children.  A September 1997 report noted that the veteran was 
oriented, accepting and motivated to learn.  

The veteran testified at a hearing before the undersigned 
member of the Board in October 1998.  According to the 
veteran, symptomatology associated with his PTSD included 
anger, nightmares, isolation, chronic panic attacks, and both 
suicidal and homicidal ideation, all of which had severely 
impaired his social and interpersonal relationships.  He 
stated that he had been employed at the United States Postal 
Service since 1984, but that his PTSD had adversely affected 
his job. For example, he claimed that his PTSD had caused him 
to be suspended and transferred to different departments on 
several occasions.  He also stated that he had missed a lot 
of work because of his inability to sleep and his desire to 
avoid fights.  He explained that there were some days when he 
would wake up angry and feel as though he wanted to fight.  
He said that he would calm down by staying home and taking 
medication, which would enable him to return to work on the 
following day.  The veteran also reported that he was unhappy 
with his home life.  He said that he was separated from his 
wife, but added that they still lived in the same house.  He 
indicated that he was better off when he was not around his 
family.  He complained that he would often get upset when 
things did not go the way they should, and that his family 
did not understand his condition.

In May 1999, the Board remanded the case after finding that 
the August 1997 VA examination was inadequate for rating 
purposes.  As a result, the veteran was afforded an 
additional VA psychiatric examination in June 1999 to 
determine the nature and severity of his PTSD.  During the 
examination, the veteran related that he was unable to forget 
what happened in Vietnam.  He reported that he avoided 
people, had difficulty sleeping and felt irritable most of 
the time.  Mental status examination revealed that the 
veteran was cooperative, casually dressed, and appeared to 
have good hygiene.  He spoke clearly and his answers were 
relevant.  He was also oriented to person, place and time.  
His affect was constricted, his mood was depressed, and he 
avoided eye contact.  He stated that he did not trust anybody 
and was paranoid about people.  He reported suicidal ideation 
in the past.  His memory for recent and remote events was 
good.  The examiner noted that the veteran was capable of 
managing his benefits.  Based on these findings, the Axis I 
diagnoses were PTSD and alcohol and substance abuse by 
history.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 48.  

Pursuant to the Board's remand, additional VA outpatient 
treatment reports were obtained and associated with the 
claims file.  These reports essentially show that the veteran 
underwent individual, group and recreational therapy for 
treatment of PTSD.  During a recreational therapy session in 
February 1998, it was noted that the veteran had participated 
in socialization activities with little difficulty.  The 
veteran reported stress associated with his job.  A January 
1998 report noted that the veteran appeared relatively 
stable.  In March 1998, the veteran was actively involved in 
group discussions.  The group facilitator commented that 
there was no apparent crisis in the veteran's life at that 
time.  When evaluated in July 1998, the veteran reported that 
his PTSD symptoms included intrusive thoughts, nightmares, 
hypervigilance, an increased startle response, and feelings 
of detachment and estrangement from others.  The veteran's 
strengths included a long-term marriage with some 
understanding and support by his spouse, two children and two 
grandchildren whom he enjoyed, long-term employment with the 
postal service (albeit with some stress involved, but able to 
manage with learned anger/management skills), and a 
commitment to treatment.  His limitations included stress on 
the job in dealing with supervisors and some chronic issues 
between he and his wife.  The veteran was assigned a GAF 
score of 51. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

The Board notes that PTSD is currently evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1999).  Under these criteria, a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9424 (1999).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 50 percent under the rating criteria.  
The clinical evidence reveals that the veteran demonstrates 
some manifestations described in the criteria for a 70 
percent evaluation under the rating criteria, (e.g., 
depression and difficulty in adapting to stressful 
circumstances).  However, the veteran clearly does not 
exhibit most of the symptoms described in the criteria for a 
70 percent evaluation under the rating criteria.  For 
example, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech characterized as intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; and neglect 
in personal appearance and hygiene.  

In this respect, although the May 1999 VA examination report 
noted a history of suicidal ideation, none of the evidence 
considered with respect to this claim indicates that the 
veteran is currently suicidal.  See Francisco, 7 Vet. App. at 
58 (where an increase in the disability rating is at issue, 
it is the present level of disability that is of primary 
concern).  The Board has also considered the veteran's 
statements that he is afraid to get into fights.  However, no 
evidence has been submitted which would indicate that the 
veteran actually suffers from impaired impulse control.  The 
veteran also does not appear to be unable to establish and 
maintain effective relationships as a result of his PTSD, 
but, rather, has difficulty in doing so.  The evidence shows 
that the veteran is currently married and living with several 
of his children.  The Board has considered the veteran's 
statements that he lives in a separate area of the house 
because he has difficulty being around his family.  
Nevertheless, the July 1998 VA outpatient treatment report 
listed the veteran's family as one of his strengths.  The 
report noted that the veteran received understanding and 
support from his wife, and that he enjoyed his relationships 
with his two children and two grandchildren.  Finally, there 
is simply no evidence that the veteran's current 
symptomatology includes obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  

The Board has also carefully considered the GAF score of 48 
provided in the June 1999 VA examination report.  This score 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  However, the clinical findings of record do not 
reflect that the veteran's PTSD is productive of serious 
symptoms as contemplated in this score.  The veteran has 
denied both suicidal and homicidal ideation, and no 
obsessional rituals have been reported.  He is married and 
able to work full time at the United States Postal Service.  
Examiners have also observed the veteran to be cooperative 
and well groomed, with no impairment in judgment or cognitive 
functioning.  Under these circumstances, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD under the general 
criteria for rating mental disorders.

In reaching its decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's PTSD has 
caused marked interference with his earning capacity or 
employment status (i.e., beyond that contemplated by the 
assigned 50 rating).  The Board places significant weight on 
the fact that the veteran has been employed full time at the 
United States Postal Service since 1984.  Indeed, the Board 
has considered the veteran's claim that he had lost income 
due to excessive leave as a result of his PTSD.  Other than 
these general statements, however, no evidence has been 
submitted to support this assertion.  Under these 
circumstances, the Board determines that further development 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. at 
239; Shipwash v. Brown, 8 Vet. App. at 227.

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

